This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,406

 5 MIGUEL BACA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stanley J. Whitaker, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Defendant appeals his conviction for DWI (refusal, first offense), pursuant to
 1 a conditional guilty plea [RP 34, 35, 60], entered by the metropolitan court [RP 36]

 2 and subsequently affirmed by the district court following an on-record review. Our

 3 notice proposed to affirm, and Defendant filed a memorandum in opposition which

 4 we accept as timely filed. [MIO 1] We remain unpersuaded by Defendant’s arguments

 5 and thus affirm.

 6   {2}   Defendant continues to argue that the district court erred in denying his motion

 7 to suppress Officer Miller’s testimony on the basis that the State lost the lapel video

 8 from the traffic stop. [DS 2; MIO 1] See State v. Duarte, 2007-NMCA-012, ¶ 3, 140

 9 N.M. 930, 149 P.3d 1027 (providing that we review a district court’s denial of a

10 motion to suppress or dismiss the charges for lost evidence under an abuse of

11 discretion standard). For reasons detailed in our notice, and in applying the standard

12 for lost evidence established in State v. Chouinard, 1981-NMSC-096, ¶ 16, 96 N.M.

13 658, 634 P.2d 680, we conclude that there is no basis for reversal. In doing so, we

14 decline Defendant’s invitation to re-examine the Chouinard holding. [MIO 1] See

15 State v. Wilson, 1994-NMSC-009, ¶ 6, 116 N.M. 793, 867 P.2d 1175 (“The Court of

16 Appeals . . . remains bound by Supreme Court precedent [.]”).

17   {3}   For the reasons above and detailed in our notice, we affirm.

18   {4}   IT IS SO ORDERED.




                                               2
1                                       ________________________________
2                                       TIMOTHY L. GARCIA, Judge




3 WE CONCUR:



4 _______________________________
5 JONATHAN B. SUTIN, Judge



6 _______________________________
7 J. MILES HANISEE, Judge




                                    3